






Equity Grant Agreement


This Equity Grant Agreement ("Agreement") is entered into this 1St day of July,
2011 by and between Red Trail Energy, LLC, a North Dakota limited liability
company (the "Company"), and Kent Anderson (the "Grantee").


WHEREAS, as part of its effort to benefit the Company and its members, the
Company wishes to provide Grantee with long-term incentives in the form of a
contingent grant of membership units of the Company (the "Units").


NOW, THERFORE, in consideration of the mutual promises set forth herein, Company
and Grantee agree as follows:


1.    Number of Units. Subject to the terms and conditions set forth herein,
Grantee is eligible to receive an award of 100,000 Units.


2.    Award Schedule. Provided Grantee continuously (i) remains in good standing
with the Company and continues to provide management services to Company
commensurate with the type of service provided by a Chief Financial Officer of
an ethanol plant, (ii) has met and continues to meet all of Grantee's
obligations with respect to the Company and (iii) is in full compliance with the
terms and conditions of this Agreement and any other agreements between Grantee
and the Company by which Grantee is bound, the Award shall be granted to Grantee
in the installments set forth below. Grantee's eligibility to receive each grant
contemplated in this Section 2 is expressly conditioned upon receipt of any
prior available grant hereunder. If for any reason Grantee does not qualify to
receive a particular grant or grants as contemplated herein, the Company
expressly reserves the right to change the installment allocations, decrease the
aggregate amount of the Award and/or elect to not make the Award at all, in its
sole discretion. All Units granted hereunder shall be fully vested as of the
date of the award.


(a)On the Effective Date, October 1, 2011, Grantee will receive an award of
20,000 Units.


(b)On the Effective Date, October 1, 2012, Grantee will receive an award of
20,000 Units.


(c)On the Effective Date, October 1, 2013, Grantee will receive an award of
20,000 Units.


(d)On the Effective Date, October 1, 2014, Grantee will receive an award of
20,000 Units.


(e) On the Effective Date, October 1, 2015, Grantee will receive an award of
20,000 Units.


3.    Change of Control. The Units referenced in paragraph 1 will vest
immediately in the event of a Change of Control. For purposes of this paragraph
3, "Change of Control" shall mean a sale of all or substantially all of the
assets of Red Trail; the event of a merger, exchange, reorganization of Red
Trail with or into any other entity; or the occurrence of any transaction
requiring member approval for a transaction involving Red Trail, such as a sale
of all or substantially all of Red Trail's assets


4.    Grantee's Representations and Warranties. This Agreement is made with
Grantee in reliance upon his representations and warranties to the Company as
set forth herein, which by his acceptance of this Agreement he confirms.


(a)
The Units are or will be acquired for investment for an indefinite period for
Grantee's own account, not as a nominee or agent, and not with a view to the
sale or distribution of any part thereof, and Grantee has no present intention
of selling, granting participation in, or otherwise distributing the same. By
executing this Agreement, Grantee further represents that he does not have any
contract, undertaking, agreement or arrangement with any person to sell,
transfer, or grant participations, to such person or to any third person, with
respect to any of the Units.







--------------------------------------------------------------------------------




(b)
Grantee understands that the Units have not been registered under the Securities
Act of 1933, as amended (the "Act"), on the grounds that the transactions
provided for in this Agreement are exempt from the registration requirements of
the Act, and that the Company's reliance on such exemption is predicated on
Grantee's representations set forth herein.



(c)
Grantee acknowledges that he understands that any sale of the securities that
might be made by Grantee in reliance upon Rule 144 under the Act may be made
only in limited amounts in accordance with the terms and conditions of that rule
and that Grantee may not be able to sell the Units at the time or in the amount
Grantee so desires. Grantee is familiar with Rule 144 and understands that the
Units constitute "restricted securities" within the meaning of that Rule.



(d)
In connection with the investment representations made herein Grantee represents
that he is able to fend for himself in the transactions contemplated by this
Agreement, has such knowledge and experience in financial and business matters
as to be capable of evaluating the merits and risks of his investment, has the
ability to bear the economic risks of his investment and has been furnished with
and has had access to such information as he has requested and deem appropriate
to his investment decision.



(e)
Grantee agrees that in no event will he make a disposition of any of the Units
unless and until (a) he has notified the Company of the proposed disposition and
has furnished the Company with a statement of the circumstances surrounding the
proposed disposition, and (b) he has furnished the Company with an opinion of
counsel satisfactory to the Company to the effect that (i) such disposition will
not require registration of such Units under the Act, or (ii) that appropriate
action necessary for compliance with the Act has been taken, or (c) the Company
shall have waived, expressly and in writing, its rights under clauses (a) and
(b) of this subparagraph. In addition, prior to any disposition of any of the
Units the Company may require the transferee or assignee to provide investment
representations in writing and in a form acceptable to the Company.



(f)
The Company shall not be required (i) to transfer on its books any Units of the
Company which shall have been sold or transferred in violation of any of the
provisions set forth in this Agreement, or (ii) to treat as owner of such Units
or to accord the right to vote as such owner or to pay dividends to any
transferee to whom such Units shall have been so transferred.



(g) All certificates, if any, representing any Units of the Company subject to
the provisions of this Agreement shall have endorsed thereon the following
legends:


(i) THE TRANSFERABILITY OF THE UNITS REPRESENTED BY THIS CERTIFICATE IS
RESTRICTED. SUCH UNITS MAY NOT BE SOLD, ASSIGNED, OR TRANSFERRED, NOR WILL ANY
ASSIGNEE, VENDEE, TRANSFEREE, OR ENDORSEE THEREOF BE RECOGNZIED AS HAVING
ACQUIRED ANY SUCH UNITS FOR ANY PURPOSES, UNLESS AND TO THE EXTENT SUCH SALE,
TRANSFER, HYPOTHECATION OR ASSIGNMENT IS PERMITTED BY, AND IS COMPLETED IN
STRICT ACCORDANCE WITH, THE APPLICABLE STATE AND FEDERAL LAW AND THE TERMS AND
CONDITIONS SET FORTH IN THE MEMBER CONTROL AGREEMENT.


(ii) THE SECURITIES REPRESENTED BY THIS CERTIFICATE MAY NOT BE SOLD, OFFERRED
FOR SALE, OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND UNDER APPLICABLE STATE SECURITIES LAWS,
OR AN OPIJONN OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH TRANSACTION IS
EXEMPT FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED AND UNDER
APPLICABLE STATE SECURITIES LAWS.


(iii)    Any legend required to be placed thereon by applicable state laws.


5.    Working Relationship not Guaranteed. Grantee acknowledges that he does not
have a written contract of employment with the Company. Neither this Agreement,
nor any Award constitutes a representation or




--------------------------------------------------------------------------------




guarantee that Grantee will continue working in the role of Chief Financial
Officer at Red Trail, or in any other capacity. Grantee agrees and acknowledges
that neither this Agreement, nor any Award hereunder survive termination or
interruption of Grantee providing Chief Financial Officer, or the equivalent,
services to the Company except as otherwise contemplated herein.


6.    Responsibility for Payment of Taxes. Grantee acknowledges that he is
responsible for the payment of any tax liability that he may incur as a result
of any Award.


7.    Member Control Agreement. Concurrent with Grantee's receipt of any Units
hereunder, he shall be required to execute the Member Control Agreement in
effect between the Members of Red Trail at the time Grantee receives any Units
hereunder, unless he is currently a Member.


8.    Confidentiality/Non-Disclosure. Grantee acknowledges that during the
course of his working relationship with the Company, he may become aware of
trade secrets, know-how and other confidential business and technical
information that is not generally known to the public, including, but not
limited to, information on the Company's business plans, products, manufacturing
methods and processes, and/or services, organization, finance, staffing,
compensation, research and development, or marketing, as well as information the
Company may receive from others under an obligation of confidentiality (the
"Confidential Information"). Grantee agrees to (i) hold Confidential Information
in confidence and trust, (ii) use Confidential Information only in the
performance of his duties for the Company and for no other purpose at any other
time, and (iii) use all reasonable precautions to ensure that Confidential
Information is not disclosed to any unauthorized persons or used in an
unauthorized manner both during and after his work with the Company.


9.    Non-solicitation of Red Trail Employees. During the term of this Agreement
and until the date that is one (1) year after Grantee ceases providing services
to the Company for any reason, Grantee agrees and acknowledges that he shall
not, whether voluntarily or involuntarily, directly or indirectly, solicit,
induce, attempt to solicit or induce, recruit, encourage, attempt to take away,
or attempt to hire any employee of the Company or cause an employee to leave his
or her employment with the Company, either for Grantee or for any other entity
or person.


10.    Modification of Agreement. No provision of this Agreement may be
modified, waived, or discharged unless such modification, waiver, or discharge
is agreed to in writing and signed by the Company and Grantee.


11.    Governing Law. This Agreement shall be governed by, construed and
enforced in accordance with the laws of the State of North Dakota without giving
effect to the conflict of law principles thereof.


12.    Severability. The provisions of this Agreement shall be deemed severable
and the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.


13.    Entire Agreement. This Agreement represents the entire agreement between
Grantee and the Company with respect to the subject matter hereof and supersedes
any and all prior agreements and understandings with respect to such subject
matter.




Grantee                            Red Trail Energy, LLC


/s/ Kent Anderson                     By: /s/ Gerald Bachmeier                
Kent Anderson                            C.E.O.




